FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 October 23, 2014
                         UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                   Clerk of Court
                                       TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

 v.                                                        No. 14-1277
                                                          (D. Colorado)
 JACK DOWELL,                                     (D.C. Nos. 1:07-CV-02002-RPM
                                                    & 1:01-CR-00395-RPM-3)
               Defendant - Appellant.



                                          ORDER


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.



       Mr Jack Dowell was convicted in 2003 on federal charges of destroying

government property by fire and forcibly interfering with the Internal Revenue

Service. After unsuccessfully challenging the conviction on direct appeal and in a

motion to vacate the sentence under 28 U.S.C. § 2255, Mr. Dowell moved to

reopen the judgment under Fed. R. Civ. P. 60(b)(4), claiming a defect in the

§ 2255 proceedings. The district court denied the motion, and our court declined

to issue a certificate of appealability. Here Mr. Dowell repeats the same

arguments in again requesting a certificate of appealability. We again decline to

issue the certificate.
                             Mr. Dowell’s Prior Request

      The § 2255 motion involved sixteen claims. 1 The federal district court

appointed counsel, then denied relief. In the ruling, however, the district court did

not rule on some of the claims.

      Mr. Dowell invoked Rule 60(b)(4), asking for a ruling on the remaining

claims and return to his “original standing” with counsel. The district court

denied relief on each claim, but declined to reappoint counsel for Mr. Dowell.

      He sought a certificate of appealability, arguing in part that the district court

should have reappointed counsel and provided an opportunity to testify. This

court denied Mr. Dowell’s request for a certificate of appealability and dismissed

the appeal. Order Denying Certificate of Appealability, United States v. Dowell,

No. 13-1357, 2014 WL 1363970 (10th Cir. Apr. 8, 2014) (unpublished).

                             Mr. Dowell’s New Request

      Mr. Dowell again seeks a certificate of appealability to appeal the district

court’s failure to reappoint counsel and reconvene the evidentiary hearing. We

deny the request for a certificate of appealability.

      In the prior request for a certificate, Mr. Dowell made virtually identical

arguments. Our court considered these arguments and denied the request. In his

new application, Mr. Dowell has not provided any reason for us to revisit our prior




1
      Mr. Dowell stated there were fifteen claims, but there were actually sixteen.
                                            2
decision. Accordingly, we deny the request for a certificate of appealability and

dismiss the appeal.

                                  In Forma Pauperis

      Mr. Dowell seeks not only a certificate of appealability, but also leave to

proceed in forma pauperis. With dismissal of the appeal, Mr. Dowell is relieved

of the duty to pay the filing fee. Thus, we dismiss his application for leave to

proceed in forma pauperis on the ground of mootness. Johnson v. Keith, 726 F.3d

1134, 1136 (10th Cir. 2013) (denying leave to proceed in forma pauperis on the

ground of mootness upon denial of a certificate of appealability).


                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge




                                           3